DETAILED ACTION
Pending Claims
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: for improved clarity, claim 10 should specify: from about 0.3 to about 2% by weight of the Part II component.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-4, 6, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 2 and 3, claim 1 specifies: an epoxide having a molecular weight in the range of 150 to 160.  Claims 2 and 3 attempt to further limit the epoxide of claim 1 with: the epoxide comprises an alkane having from eight to twelve carbon atoms.  An oxygen atom would account for approximately 16 units of the mw; and the alkanes would account for approximately 112 (C8 alkane), 126 (C9 alkane), 140 (C10 alkane), 154 (C-11-- alkane), and 168 (C12 alkane) units of the mw.  The C11 alkane (170 mw) and the C12 alkane (184 mw) would always exceed the range of 150 to 160, and the C-8 alkane (128 mw) and the C9 alkane (142 mw) would likely fall below the range of 150 to 160 (without substituents or additional atoms).  Accordingly, claims 2 and 3 improperly broaden/shift the scope of claim 1.  For the purpose of the prior art search, the range of 150 to 160 controls the scope of the claims.
Regarding claims 4, 6, and 13, claims 2 and 3 specify: the epoxide comprises an alkane having from eight to twelve carbon atoms.  Claims 4, 6, and 13 attempt to further limit the epoxide of claim 3 with: the epoxide comprises pinene oxide.  The cyclic structure of pinene oxide does not feature an alkane having from eight to twelve carbon atoms:

    PNG
    media_image1.png
    416
    385
    media_image1.png
    Greyscale
.
Accordingly, claims 4, 6, and 13 improperly broaden/shift the scope of claim 3.  For the purpose of the prior art search, the pinene oxide controls the scope of the claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodson et al. (US 2003/0188846 A1) in view of Mack (US Pat. No. 3,294,743).
Regarding claims 1, 4, and 15-17, Woodson et al. disclose: (1) a binder system for use in metal casting (Abstract), comprising: 
a Part I component comprising an epoxy resin (paragraphs 0036 & 0025-0031; see also Examples 1-3 in paragraphs 0052-0058) and a free radical initiator (paragraphs 0036 & 0032; see also Examples 1-3 in paragraphs 0052-0058);
a Part II component comprising an epoxy resin (paragraphs 0036 & 0025-0031; see also Examples 1-3 in paragraphs 0052-0058) and an acrylate (paragraphs 0036 & 0034; see also Examples 1-3 in paragraphs 0052-0058);
wherein the Part I component and the Part II component are kept separate until the time of use (paragraphs 0036 & 0045);
(15) a foundry mix (Abstract; paragraphs 0038-0042 & 0045), comprising: a foundry aggregate (paragraphs 0039 & 0045); and the binder system (paragraphs 0039 & 0045), wherein at least the Part I component and the Part II component are mixed together and combined with the foundry aggregate (paragraphs 0039 & 0045); (16) a cold box process for preparing a foundry shape (paragraphs 0041 & 0045), comprising the steps of: introducing the foundry mix into a pattern (paragraphs 0041 & 0045), forming an uncured foundry shape (paragraphs 0041 & 0045); and curing the uncured foundry shape in the pattern with a vaporous catalyst (paragraphs 0041 & 0045); and (17) wherein the active agent of the vaporous catalyst is sulfur dioxide (paragraphs 0041 & 0045).
Woodson et al. contemplate the use of reactive epoxide diluents, such as glycidyl ether (see paragraph 0033).  However, they fail to disclose: (1) an epoxide having a molecular weight in the range of 150 to 160; and (4) wherein the epoxide comprises pinene oxide.
The background portion of Mack discusses the use of reactive diluents in epoxy-based compositions used in various applications (see column 1, lines 11-26).  These reactive diluents are useful to reduce viscosity, resulting in better penetration and wetting ability of the epoxy-based composition (see column 1, lines 14-17).  Mack further establishes that glycidyl ethers and alpha-pinene oxide are recognized in the art as suitable and equivalent reactive diluents for epoxy-based compositions (see column 1, lines 17-24).  In light of this, it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the binder system of Woodson et al. with the instantly claimed epoxide because: (a) Woodson et al. contemplate the use of reactive epoxide diluents, such as glycidyl ether; (b) the background portion of Mack discusses the use of reactive diluents in epoxy-based compositions used in various applications, wherein these reactive diluents are useful to reduce viscosity, resulting in better penetration and wetting ability of the epoxy-based composition; (c) Mack further establishes that glycidyl ethers and alpha-pinene oxide are recognized in the art as suitable and equivalent reactive diluents for epoxy-based compositions; and (d) it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious.
Regarding claim 3, the alpha-pinene oxide in the composition resulting from the combined teachings of {Woodson et al. and Mack} appears to obviously satisfy the preceding limitation of: (3) wherein the epoxide has a boiling point the range of about 100 to about 260 C.
Regarding claim 6, the alpha-pinene oxide in the composition resulting from the combined teachings of {Woodson et al. and Mack} appears to be capable of behaving as: (6) an external release agent.  It has been found that, “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present – In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, the combined teachings of {Woodson et al. and Mack} are as set forth above and incorporated herein.  They fail to disclose: (13) wherein the pinene oxide is present in the Part II component in an amount in the range of about 0.7% to about 1.0% by weight of the Part II component.  However, it has been found that the selection of any order of mixing ingredients is prima facie obvious – see MPEP 2144.04 IV. C.  Furthermore, the skilled artisan would have recognized the amount of a reactive diluent as result-effective variable due to its influence on viscosity.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the epoxide (and amount thereof) in the Part II component of the composition resulting from the combined teachings of {Woodson et al. and Mack} because: (a) it has been found that the selection of any order of mixing ingredients is prima facie obvious.  Furthermore: (b) the skilled artisan would have recognized the amount of a reactive diluent as result-effective variable due to its influence on viscosity; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (d) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, the combined teachings of {Woodson et al. and Mack} are as set forth above and incorporated herein to obviously satisfy claim (11).
Regarding claim 12, the combined teachings of {Woodson et al. and Mack} are as set forth above and incorporated herein.  The mere presence of the epoxide would have obviously satisfied: (12) wherein the epoxide provided effectively replaces an equivalent amount of epoxy resin that would be used in Part I and Part II in the absence of the epoxide.  The claimed binder system is defined by its actual components – not a theoretical variation or basis thereof (in the absence of the epoxide).

Claims 1-3, 5, 7-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodson et al. (US 2003/0188846 A1) in view of Mack (US Pat. No. 3,294,743), Murakami et al. (US Pat. No. 4,985,530), and Niederst (US 2007/0065608 A1).
Regarding claims 1, 5, and 15-17, Woodson et al. disclose: (1) a binder system for use in metal casting (Abstract), comprising: 
a Part I component comprising an epoxy resin (paragraphs 0036 & 0025-0031; see also Examples 1-3 in paragraphs 0052-0058) and a free radical initiator (paragraphs 0036 & 0032; see also Examples 1-3 in paragraphs 0052-0058);
a Part II component comprising an epoxy resin (paragraphs 0036 & 0025-0031; see also Examples 1-3 in paragraphs 0052-0058) and an acrylate (paragraphs 0036 & 0034; see also Examples 1-3 in paragraphs 0052-0058);
wherein the Part I component and the Part II component are kept separate until the time of use (paragraphs 0036 & 0045);
(15) a foundry mix (Abstract; paragraphs 0038-0042 & 0045), comprising: a foundry aggregate (paragraphs 0039 & 0045); and the binder system (paragraphs 0039 & 0045), wherein at least the Part I component and the Part II component are mixed together and combined with the foundry aggregate (paragraphs 0039 & 0045); (16) a cold box process for preparing a foundry shape (paragraphs 0041 & 0045), comprising the steps of: introducing the foundry mix into a pattern (paragraphs 0041 & 0045), forming an uncured foundry shape (paragraphs 0041 & 0045); and curing the uncured foundry shape in the pattern with a vaporous catalyst (paragraphs 0041 & 0045); and (17) wherein the active agent of the vaporous catalyst is sulfur dioxide (paragraphs 0041 & 0045).
Woodson et al. contemplate the use of reactive epoxide diluents, such as glycidyl ether (see paragraph 0033).  However, they fail to disclose: (1) an epoxide having a molecular weight in the range of 150 to 160; and (5) wherein the epoxide comprises decene-1 oxide.
The background portion of Mack discusses the use of reactive diluents in epoxy-based compositions used in various applications (see column 1, lines 11-26).  These reactive diluents are useful to reduce viscosity, resulting in better penetration and wetting ability of the epoxy-based composition (see column 1, lines 14-17).  Mack further establishes that glycidyl ethers, octylene oxide (olefin oxide) and “the like” are recognized in the art as suitable and equivalent reactive diluents for epoxy-based compositions (see column 1, lines 17-24).  Murakami et al. establish that glycidyl ethers and olefin oxides are recognized in the art as suitable and equivalent reactive diluents for epoxy-based compositions (see column 7, lines 58-60; see also Abstract and column 8, lines 9-25); and Niederst establishes that 1,2-epoxydecane is recognized in the art as a suitable olefin oxide reactive diluent for epoxy-based compositions (see paragraph 0058; see also paragraphs 0024 & 0056).  In light of this, it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the binder system of Woodson et al. with the instantly claimed epoxide because: (a) Woodson et al. contemplate the use of reactive epoxide diluents, such as glycidyl ether; (b) the background portion of Mack discusses the use of reactive diluents in epoxy-based compositions used in various applications, wherein these reactive diluents are useful to reduce viscosity, resulting in better penetration and wetting ability of the epoxy-based composition; (c) Mack further establishes that glycidyl ethers, octylene oxide (olefin oxide) and “the like” are recognized in the art as suitable and equivalent reactive diluents for epoxy-based compositions; (d) Murakami et al. establish that glycidyl ethers and olefin oxides are recognized in the art as suitable and equivalent reactive diluents for epoxy-based compositions; (e) Niederst establishes that 1,2-epoxydecane is recognized in the art as a suitable olefin oxide reactive diluent for epoxy-based compositions; and (f) it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious.
Regarding claim 2, the 1,2-epoxydecane in the composition resulting from the combined teachings of {Woodson et al., Mack, Murakami et al. and Niederst} obviously satisfies: (2) wherein the epoxide comprises an alkane having from eight to twelve carbon atoms.
Regarding claim 3, the 1,2-epoxydecane in the composition resulting from the combined teachings of {Woodson et al., Mack, Murakami et al. and Niederst} appears to obviously satisfy the preceding limitation of: (3) wherein the epoxide has a boiling point the range of about 100 to about 260 C.
Regarding claim 7, the 1,2-epoxydecane in the composition resulting from the combined teachings of {Woodson et al., Mack, Murakami et al. and Niederst} appears to be capable of behaving as: (7) an external release agent.  It has been found that, “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present – In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding claims 8-10 and 14, the combined teachings of {Woodson et al., Mack, Murakami et al. and Niederst} are as set forth above and incorporated herein.  They fail to disclose: (8) wherein the epoxide is kept separate from both the Part I component and the Part II component until the time of use; (9) wherein the epoxide is included as a part of the Part II component; and (10 & 14) wherein the epoxide/decene-1 oxide is present in the Part II component in an amount in the range of about 0.3% to about 2.0% by weight of the Part II component.  However, it has been found that the selection of any order of mixing ingredients is prima facie obvious – see MPEP 2144.04 IV. C.  Furthermore, the skilled artisan would have recognized the amount of a reactive diluent as result-effective variable due to its influence on viscosity.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hold the epoxide separate and subsequently provide the epoxide (and amount thereof) in the Part II component of the composition resulting from the combined teachings of {Woodson et al., Mack, Murakami et al. and Niederst} because: (a) it has been found that the selection of any order of mixing ingredients is prima facie obvious.  Furthermore: (b) the skilled artisan would have recognized the amount of a reactive diluent as result-effective variable due to its influence on viscosity; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (d) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, the combined teachings of {Woodson et al., Mack, Murakami et al. and Niederst} are as set forth above and incorporated herein to obviously satisfy claim (11).
Regarding claim 12, the combined teachings of {Woodson et al., Mack, Murakami et al. and Niederst} are as set forth above and incorporated herein.  The mere presence of the epoxide would have obviously satisfied: (12) wherein the epoxide provided effectively replaces an equivalent amount of epoxy resin that would be used in Part I and Part II in the absence of the epoxide.  The claimed binder system is defined by its actual components – not a theoretical variation or basis thereof (in the absence of the epoxide).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 3, 2022